Citation Nr: 0102028
Decision Date: 01/25/01	Archive Date: 03/12/01

DOCKET NO. 98-15 501               DATE JAN 25, 2001

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Buffalo, New York

THE ISSUES

1. Entitlement to service connection for abdominal pain, claimed as
due to an undiagnosed illness.

2. Entitlement to service connection for bladder infection, claimed
as due to an undiagnosed illness.

3. Entitlement to service connection for kidney infection, claimed
as due to an undiagnosed illness.

4. Entitlement to an increased rating for lumbosacral strain,
currently evaluated as 20 percent disabling.

REPRESENTATION

Appellant represented by: New York Division of Veterans' Affairs

ATTORNEY FOR THE BOARD 

Debbie A. Riffe, Counsel 

INTRODUCTION

The veteran served on active duty from February 1989 to February
1993. This case comes to the Board of Veterans' Appeals (Board)
from a June 1998 RO decision which denied service connection for
abdominal pain, bladder infection, and kidney infection (all
claimed as due to undiagnosed illness), and which denied an
increase in a 20 percent rating for service-connected lumbosacral
strain.

FINDINGS OF FACT

1. Abdominal pain, bladder infection, and kidney infection were all
first shown after service, and they were not due to an undiagnosed
illness from Persian Gulf War service nor otherwise related to
service.

2. The veteran's service-connected lumbosacral strain is no more
than moderate in degree and is productive of no more than moderate
limitation of motion of the spine.

CONCLUSIONS OF LAW

1. Abdominal pain, bladder infection, and kidney infection, all
claimed as due to undiagnosed illness, were not incurred in or
aggravated by active service. 38 U.S.C.A. 1110, 1117, 1131 (West
1991 & Supp. 2000); 38 C.F.R. 3.303, 3.317 (1999).

2 -

2. The criteria for a rating in excess of 20 percent for
lumbosacral strain have not been met. 38 U.S.C.A. 1155 (West 1991);
38 C.F.R. 4.71a, Diagnostic Codes 5292, 5295 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran served on active duty from February 1989 to February
1993, which included service in Southwest Asia during the Persian
Gulf War. Service medical records show that his abdomen and
genitourinary system were evaluated as normal on an enlistment
physical examination in May 1988. In early 1992, he strained a
muscle in his low back after heavy lifting (reportedly while
changing a truck tire) and thereafter experienced low back pain. X-
rays of the lumbosacral spine in September 1992 revealed well-
maintained joint spaces and vertebral bodies, no spondylolysis, and
a first degree retro spondylolisthesis of L5 on S1. On a physical
examination for separation purposes in January 1993, his abdomen
and genitourinary system were evaluated as normal.

Medical records from Douglas Haas, D.O., show that in November 1993
the veteran complained of fever, cold chills, aching all over, a
stuffy nose, mild cough, fatigue/weakness, diarrhea, and headaches.
It was questionable whether there was any weight loss. An
examination revealed diffuse tenderness in the abdomen, and a
urinalysis was completed. The impression was urinary tract
infection, probable pyelonephritis. In October 1995, the veteran
complained of lower abdominal pain for days, which had become
severe the previous night for several hours before it eased up. He
had no urinary complaints. The assessment was abdominal pain with
questionable etiology, and rule out constipation, irritable bowel
syndrome, ureteral colic, and early subacute appendicitis.
Medication was prescribed for abdominal cramping and laboratory
tests were ordered. A kidney, ureter, and bladder (KUB) scan and a
gallbladder ultrasound were normal.

3 -

On a February 19,96 VA general medical examination, the veteran
complained of a constant low back ache with radiation down the
right leg. He reported that his past medical history was otherwise
unremarkable. On examination, there were mild paraspinal muscle
spasms on both sides of the lower back. The rest of the physical
examination was completely unremarkable. The veteran appeared to be
normal and healthy without any other significant physical findings.
The impression was low back ache secondary to injury sustained in
the line of active duty.

On a February 1996 VA orthopedic examination, the veteran's gait
was normal, and he was able to do a full deep knee bend. With legs
extended, he refused to bend any further than a foot from his
fingertips touching the floor. There was some evidence of
paravertebral muscle spasm in the course of these maneuvers. A
straight leg raising test could be done only to 60 degrees above
the horizontal, with the last 30 degrees restricted due to low back
pain. Knee and ankle jerks were present but depressed bilaterally.
There was normal sensation in both lower extremities, and the
pulses of the feet were of good quality. The assessment was chronic
lumbosacral strain, with no positive evidence to suggest the
diagnosis of a herniated disk. X-rays of the lumbosacral spine were
negative.

In an April 1996 decision, the RO granted service connection and a
20 percent rating for lumbosacral strain.

VA outpatient records show that in November 1996 the results of a
urinalysis showed the veteran had streptococcus. He denied dysuria
or urinary frequency and was prescribed antibiotic medication. In
December 1996, he was seen for a follow- up visit for his back
condition. He reported he was given medication for a recent urinary
tract infection and was asymptomatic except for back pain. The
assessment was low back pain. In February 1997, he complained of a
history of low back pain with radiation to the feet. He reported
weakness in the lower extremities and numbness in the feet. An
examination revealed tenderness to palpation at all levels in the
lumbar spine and decreased range of motion secondary to pain in all
directions (extension was greater than flexion). A straight leg
raising test was positive bilaterally, and muscle tone was within
normal limits. In the lower

- 4 -

extremities, there was weakness and decreased sensation (on the
feet but not in the posterior leg). The assessment was radicular
symptoms in L5-S1 distribution. It was noted that weakness could
not be explained by radiculopathy.

In April 1997, the: veteran filed a claim for service connection
for abdominal pain, bladder infection, and kidney infection, all
claimed as due to undiagnosed illness. He also filed a claim for an
increased rating for his service-connected back disability, which
he stated had worsened with constant pain radiating up to his
shoulder and down to his ankle.

VA outpatient records in April 1997 show a complaint of epigastric
pains. It was noted that a review of recent laboratory reports with
the veteran were all within normal limits. The assessment was
epigastric pain with a suspicion of gastritis/gastroesophageal
reflux disease. The veteran was started on Tagamet, and a upper
gastrointestinal (UGI) series and abdominal scan were ordered. A
May 1997 UGI series was within normal limits. Subsequently in May
1997, the veteran returned to the back clinic after physical
therapy and reported that there was no change in his low back pain.
It was noted that X-rays of the lumbosacral spine in the file were
within normal limits. He was referred for a TENS unit to the L5
area.

In a May 1997 statement, Douglas Haas, D.O., indicated that between
October 1995 and March 1996 the veteran was seen, evaluated, and
treated for vague but severe abdominal pains, for which a diagnosis
was never found. He stated the veteran was initially thought to
have irritable bowel syndrome but that his pains were
uncharacteristic, not responsive to anti-spasmodics, and were
awakening him at night. Dr. Haas stated that relief was only
possible with analgesics.

A May 1997 VA abdominal ultrasound was unremarkable.

On a June 1997 VA genitourinary examination, the veteran reported
that over the past year and a half he had been diagnosed (5 to 10
times) with multiple urinary tract infections, the symptoms of
which were weakness, weight loss, epigastric pain, and some burning
on urination. He stated that prior to this time he never had such

5 -

problems. He denied significant flank pain and any voiding
symptoms. In the assessment, it was noted that the veteran
described a history of urinary tract infections but that there were
no clear objective findings that would indicate such.

On a July 1997 VA orthopedic examination, the veteran complained of
chronic low back pain, radiating out to both sides of his flanks
and down to the lower extremities. He denied any muscle atrophy or
muscle weakness. He denied bowel/bladder changes except for urinary
problems consisting of bladder and kidney infections. On
examination, there were no deformities or obvious erythema. On
palpation, there was tenderness along the posterior superior iliac
spine and iliac crest bilaterally and within the musculature of the
gluteus meatus. There were no obvious trigger points. The range of
motion of the lumbar spine was flexion to 80 degrees (the veteran's
hands could reach down to just about the kneecaps) and extension to
approximately 10 degrees. Also, lateral flexion and rotation were
restricted by pain, and it was noted that a consistent degree of
rotation could not be obtained although it was limited. The veteran
could stand on both legs independently with a negative stork test.
Supine and seated straight leg raising was positive at 30 degrees
bilaterally. This provocative maneuver caused pain to radiate into
the heels bilaterally, but the chief complaint was radiation of
pain back up the leg into the back bilaterally. The veteran
demonstrated that the focus of pain was in the L4-5 and L5-S1
junctions. There were no obvious muscle spasms, both in passive
line or in provocative maneuvers. A sensory examination revealed a
decrease to pinprick and light touch along the medial aspect of
both ankles and the lateral aspect of the right ankle and an
anomalous location in the anterior thigh, approximately a 3 inch
circle. These, except for the lateral left thigh, appeared to be in
an L4-5 distribution bilaterally. Muscle stretch reflexes for ankle
and knee jerk were 2+ and symmetric bilaterally. The veteran
ambulated with a rather stiff lumbo-pelvic motion, but without
difficulty, limp, or an assistive device. Pending the results of
lumbosacral spine X-rays, the diagnosis was lumbosacral strain. X-
rays of the lumbosacral spine were ordered to rule out degenerative
disc disease and spondylolisthesis. In comparison with those taken
in February 1996, the X-rays were unremarkable and unchanged.

- 6 -

VA outpatient records in March 1998 show that the veteran underwent
an electromyogram (EMG) of the left lower limb and lower back
muscles (including L3-4, L4-5, and L5-S1 paraspinals), which did
not reveal any evidence of active or ongoing denervation or S1
radiculopathy. He also underwent a lumbosacral computed tomography
(CT) scan, which revealed disk bulges at L3-4, L4-5, and L5-S1. He
reported low back pain, weakness of the legs and radicular symptoms
going down the legs and up to the shoulder blades. He denied any
bladder problems. A physical examination showed muscle strength was
5/5, pinprick sensation was decreased in a non-dermatomal pattern,
and deep tendon reflexes were exaggerated (3/2) at the ankles and
knees. Subsequently in the back clinic, he claimed that his lower
back pain was alleviated by lying on his back. and that bending
made it worse. He claimed a constant dull pain which changed to
sharp, stabbing pain upon hip flexion and knee extension. He
described the pain as a 7 on a scale of 1 to 10. The impression was
lower back pain secondary to accident with three herniated discs.

On an April 1998 VA outpatient record, the veteran complained of
severe low back pain and was unable to stand. He reported a two day
history of lower back pain radiating to the lower extremities. He
also reported urinary symptoms consisting of increased frequency
and urgency and a feeling of not completely emptying his bladder.
A musculoskeletal examination revealed he could not raise his leg
above 30 degrees bilaterally. His muscle strength was normal. There
was proprioception and pain on light touch. The diagnosis was back
pain with sciatica.

On a May 1998 medical record from Dr. Haas, the veteran was
evaluated for hematuria. He reported he had had this condition in
the past with a negative work- up by the VA. He stated that when
the VA had previously evaluated him it was wondered whether there
was a problem with his time in the Gulf War. The assessment, in
pertinent part, was gross hematuria and bilirubin in the urine (of
questionable etiology). He was referred for work-up of the
hematuria.

- 7 -

In a June 1998 decision, the RO denied service connection for
abdominal pain, bladder infection, and kidney infection, and denied
an increased rating for lumbosacral strain.


A VA outpatient record in June 1998 shows the veteran was seen with
a complaint of intermittent stabbing pain and a constant ache in
the low back, which radiated into the lower extremities. He
reported his pain worsened with activity or sudden movements and
improved upon laying flat. He denied any bowel/bladder dysfunction.
He stated he used a TENS unit without relief, did not have relief
with a back brace, and was not given relief with non-steroidal
anti-inflammatory drugs. On a review of systems, he reported
occasional burning in the esophagus and intermittent hematuria, and
he denied any incontinence or painful urination. An examination
revealed a steady gait with cautious movement. There was good
heel/toe/tandem walking. There was no point tenderness. There was
moderate palpable paraspinous spasm. Motor testing was at least 4/5
in the lower extremities. A straight leg raising test showed mostly
back pain bilaterally and "pulling" in the lower extremities.
Sensation was decreased in the right dorsal aspect of the foot.
Deep tendon reflexes were 2 in the lower extremities. A lumbosacral
CT scan revealed small disc bulges on the right at L4-5 and S1
(without impingement at the L5 roots). The assessment was no clear
radiculopathy, myelopathy, or indication at present for surgical
intervention.

In July 1998, the veteran's notice of disagreement with the RO's
decision was received. It was contended that in regard to his back
disability he had been diagnosed with three bulging disks.

In a July 1998 statement from Union Tools, the veteran indicated
that he wished to disqualify himself from the position of "paint
set-up person" due to back problems. He stated he was unable to
perform the job due to back pain, spasms, and discomfort and was
consequently laid off.

VA outpatient records in August 1998 show that the veteran reported
no improvement of back pain at the back clinic. He denied any new
neurological

8 -

complaints of bowel/bladder changes. An examination revealed that
range of motion of the back was flexion to 90 degrees and extension
to 40 degrees. There were no focal motor or sensory deficits. The
assessment was chronic low back pain with radiation to both lower
extremities. On a subsequent examination, the veteran denied any
weakness or numbness and reported that episodes of low back pain
were not related to any specific activity. Motor testing showed
normal bulk, tone, and strength. Sensation was intact, and gait was
normal. It was noted that a lumbar magnetic resonance imaging (NM)
study revealed disk bulges at L4-5 and L5-S1 (degenerative disc
disease) and no neural impingement. The diagnosis was low back pain
without radiculopathy.

In his August 1998 substantive appeal, the veteran claimed in
regard to his "Persian Gulf Syndrome" that his condition was
chronic to the point where it lasted for weeks at a time. He also
stated that prior to the fall of 1993 he had never had unexplained
symptoms or bladder and kidney infections. Additionally, he claimed
his back disability involved more than a lumbosacral strain as
medical tests had also revealed three ruptured discs in his back.

II. Analysis

A. Service Connection

The veteran claims service connection for abdominal pain and
infections of the bladder and kidney. The Board finds the evidence
has been properly developed by the RO, and there@ is no further VA
duty to assist in these claims. 38 U.S.C.A. 5107(a).

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by service. 38 U.S.C.A.
1110, 1131; 38 C.F.R. 3.303.

Subject to various, conditions, service connection may be granted
for a disability due to undiagnosed illness of a veteran who served
in the Southwest Asia theater of

- 9 -    

operations during the Persian Gulf War. Among the requirements are
that there are objective indications of a chronic disability
resulting from an illness or combination of illnesses manifested by
one or more signs or symptoms such as, neurological signs or
symptoms, gastrointestinal signs or symptoms, etc.; the illness
must become manifest during either active service in the Southwest
Asia theater of operations during the Persian Gulf War or to a
degree of 10 percent or more, under the appropriate diagnostic code
of 38 C.F.R. Part 4, not later than December 31, 2001; by history,
physical examination, and laboratory tests, the disability cannot
be attributed to any known clinical diagnosis; there must be
objective signs that are perceptible to an examining physician and
other non-medical indicators that are capable of independent
verification; a minimum of a 6 month period of chronicity; and no
affirmative evidence that relates the undiagnosed illness to a
cause other than being in the Southwest Asia theater of operations
during the Persian Gulf War. 38 U.S.C.A. 1117; 38 C.F.R. 3.317. If
signs or symptoms have been medically attributed to a diagnosed
(rather than undiagnosed) illness, the Persian Gulf War presumption
of service connection does not apply. VAOPGCPRC 8-98.

1 - Abdominal Pain

The veteran asserts he has abdominal pain due to an undiagnosed
illness from Persian Gulf War service in Southwest Asia. There is
no medical evidence of a disability related to the abdomen in
active service, which ended in February 1993. In November 1993, the
veteran had diffuse tenderness in the abdomen which was diagnosed
by Dr. Haas as a urinary tract infection. In October 1995, Dr. Haas
diagnosed him with abdominal pain with questionable etiology and
other conditions to include constipation, irritable bowel syndrome,
ureteral colic, and early subacute appendicitis were to be ruled
out. Subsequent studies such as a KUB and gallbladder ultrasound
were normal. Dr. Haas indicated (in a May 1997 statement) that he
treated the veteran for vague but severe abdominal pains between
October 1995 and March 1996 and that a diagnosis was never found.
However, during this period on a February 1996 VA general medical
examination, there were no complaints or findings referable to the
abdomen. Later in April 1997, the veteran was diagnosed on VA
medical records with epigastric pain, and it@ was suspected

10-

that he had gastritis or gastroesophageal reflux disease. A
subsequent UGI series and abdominal ultrasound were normal.

As the record now stands, the Board finds that the veteran's claim
for compensation for an undiagnosed illness manifested by abdominal
pain does not meet the specific requirements of the Persian Gulf
War provisions, in order to establish service connection on a
presumptive basis. Since that initial complaint of abdominal pain,
there has been no evidence showing such has been manifested to a
degree of 10 percent or more under any diagnostic code. See 38
C.F.R. 4.114 (digestive system). Thus service connection under the
Persian Gulf War provisions is not in order.

If this were a claim for direct service connection (aside from the
Persian Gulf War provisions), there would be no basis for the claim
since pain alone, without a diagnosis of a related ailment, is not
a disability for which service connection may be granted (see
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999)), and there is no
medical evidence to link the condition to service.

The preponderance of the evidence is against the claim for service
connection for abdominal pain, claimed as due to undiagnosed
illness. Thus the benefit-of-the- doubt rule does not apply, and
the claim must be denied. 38 U.S.C.A. 5107(b); Gilbert v.
Derwinski, 1 Vet. App. 49 (1990).

2. Bladder Infection

The veteran attributes bladder infections to an undiagnosed illness
from Persian Gulf War service in Southwest Asia. He claims that
prior to the fall of 1993 he never had bladder infections. There is
no medical evidence of a bladder infection in active service, which
ended in February 1993. In November 1993, Dr. Haas diagnosed a
urinary tract infection, probably pyelonephritis. A bladder scan
ordered by Dr. Ham in October 1995 was normal. In November 1996, a
VA outpatient record indicates the veteran received treatment for
a urinary tract infection which bad been confirmed by a urinalysis.
A June 1997 VA genitourinary

- 11 -

examination did not reveal any bladder infection. On a July 1997 VA
orthopedic examination, the veteran claimed to have urinary
problems to include bladder infections. He denied any bladder
problems on a March 1998 VA outpatient record. On an April 1998 VA
outpatient record pertaining to treatment for the back, he reported
such urinary symptoms as a feeling of not completely emptying his
bladder. In May 1998, Dr. Haas diagnosed the veteran with hematuria
and bilirubin in the urine of questionable etiology. On a June 1998
VA outpatient record, the veteran reported intermittent hematuria
but denied any bladder dysfunction.

"Infection" denotes invasion of the body by a pathogenic
microorganism, and it would seem that by its very nature an
infection is a diagnosis and would not be subject to the Persian
Gulf War provisions on "undiagnosed" illness. Even if an infection
were subject to such provisions, as the record now stands, the
Board finds that the veteran has not satisfied the specific
requirements for establishing service connection on a presumptive
basis. The only objective evidence of a possible bladder infection
is the diagnoses of urinary tract infections in 1993 and 1996 and
of hematuria and bilirubin in the urine 1998. There is no showing
that the claimed illness has become chronic (i.e., in existence for
six months or more), or that a bladder infection has manifested to
a degree of 10 percent or more under any diagnostic code. See 38
C.F.R. 4.115a, 4.115b (genitourinary disorders).

If this were a claim for direct service connection (aside from the
Persian Gulf War provisions) there would be no basis for the claim
as there is no medical evidence of a current bladder disorder which
is related to the veteran's military service.

The preponderance of the evidence is against the claim for service
connection for bladder infection. Thus the benefit-of-the-doubt
rule does not apply, and the claim must be denied. 38 U.S.C.A.
5107(b); Gilbert, supra.

3. Kidney Infection

The veteran attributes kidney infections to an undiagnosed illness
from Persian Gulf War service in Southwest Asia. He claims that
prior to the fall of 1993 he never

- 12 -

had kidney infections. There is no medical evidence of a kidney
infection in active service, which ended in February 1993. In
November 1993, Dr. Haas diagnosed the veteran with urinary tract
infection, probably pyelonephritis. In October 1995, Dr. Haas
stated the veteran had no urinary complaints, and a KUB scan was
normal. A November 1996 VA outpatient record indicates that the
veteran received treatment for a urinary tract infection confirmed
by a urinalysis. On a June 1997 VA examination, the doctor noted
the veteran's report of a history of urinary tract infections but
could find no clear objective evidence of such on the examination.
On a July 1997 VA orthopedic examination, the veteran claimed to
have urinary problems including kidney infections. On an April 1998
VA outpatient record pertaining to treatment for the back, he also
reported such urinary symptoms as increased frequency and urgency.
In May 1998, Dr. Haas diagnosed the veteran with hematuria and
bilirubin in the urine of questionable etiology. On a June 1998 VA
outpatient record, the veteran reported intermittent hematuria and
denied any incontinence or painful urination.

"Infection" denotes invasion of the body by a pathogenic
microorganism, and it would seem that by its very nature an
infection is a diagnosis and would not be subject to the Persian
Gulf War provisions on "undiagnosed" illness. Even if an infection
were subject to such provisions, as the record now stands, the
Board finds that the veteran has not satisfied the specific
requirements for establishing service connection on a presumptive
basis. There is no showing of a six month period of chronicity, or
of a kidney infection that has manifested to a degree of 10 percent
or more under the appropriate diagnostic code. See 38 C.F.R.
4.115a, 4.115b (genitourinary disorders).

If this were a claim for direct service connection (aside from the
Persian Gulf War provisions) there,would be no basis for the claim
since there is no medical evidence of a current kidney disorder
which is related to the veteran's military service.

The preponderance of the evidence is against the claim for service
connection for kidney infection, claimed as due to an undiagnosed
illness. Thus the benefit-of-the-

13 -

doubt rule does not apply, and the claim must be denied. 38
U.S.C.A. 5107(b); Gilbert, supra.

B. Increased Rating

The veteran contends that his service-connected lumbosacral strain
is more disabling than 20 percent, particularly now that he has
three ruptured disks in his lower back. It is noted that his claim
is well grounded, meaning plausible; the evidence has been properly
developed, and there is no further VA duty to assist him in
developing his claim. 38 U.S.C.A. 5107(a).

When rating the veteran's service-connected disability, the entire
medical history must be borne in mind. Schafrath v. Derwinski, 1
Vet. App. 589 (1991). However, the present level of disability is
of primary concern in a claim for an increased rating; the more
recent evidence is generally the most relevant in such a claim, as
it provides the most accurate picture of the current severity of
the disability. Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity. Separate diagnostic codes identify the various
disabilities. 38 U.S.C.A 1155; 38 C.F.R. Part 4.

The veteran's lumbosacral strain is currently evaluated as 20
percent disabling under 38 C.F.R. 4.71a, Code 5295. Under this
code, a 20 percent rating is warranted for lumbosacral strain with
muscle spasm on extreme forward bending, and unilateral loss of
lateral spine motion in the standing position. A 40 percent rating
is warranted for severe lumbosacral strain with listing of whole
spine to opposite side, positive Goldthwait's sign, marked
limitation of forward bending in standing position, loss of lateral
motion with osteoarthritic changes, or narrowing or irregularity of
joint space, or some of the above with abnormal mobility on forced
motion.

- 14 -

The medical evidence shows that the overriding complaint referable
to the service- connected lumbosacral strain is pain, for which the
veteran was treated in a variety of ways (i.e., TENS unit, back
brace, physical therapy, and medication). In 1996, VA records show
a diagnosis of low back pain. In 1997, the VA records show
tenderness to palpation at all levels of the lumbar spine and
decreased range of motion due to pain in all directions. On VA
examination in 1997, there was only slight limitation of flexion of
the lumbar spine, and there was also some limitation of lateral
flexion. The veteran could stand on both legs independently, and
although his gait had a rather stiff lumbo-pelvic motion he could
ambulate without difficulty, limp, or an assistive device. Also on
the examination, there were no obvious muscle spasms, and X-rays of
the lumbosacral spine were normal. VA records in 1998 show that the
veteran's lower back pain complaints continued. On one occasion in
April 1998, he claimed his pain was so severe that he was unable to
stand. On a June 1998 VA outpatient record, he had moderate
paraspinous spasm. On an August 1998 VA outpatient record, the
veteran reported no improvement in back pain, but flexion of his
lumbar spine was nearly normal.

A review of the entire record does not show that the veteran's
lumbosacral strain is more than moderate in degree. Severe
lumbosacral strain is not shown, with listing of the whole spine to
the opposite side, marked limitation of forward bending in a
standing position, osteoarthritic changes, or narrowing or
irregularity of joint space. Thus the requirements for a 40 percent
rating under Code 5295 are not met.

As noted, the veterans lumbosacral strain includes limitation of
motion of the spine. Moderate limitation of motion of the lumbar
spine warrants a 20 percent rating, and severe limitation of motion
of the lumbar spine warrants a 40 percent rating. 38 C.F.R. 4.71a,
Code 5292. The medical evidence shows that the veteran's lumbar
spine is limited in motion to some degree due to pain. On a July
1997 VA examination, flexion was slightly limited while extension
was severely limited. However, on VA outpatient records in 1998,
the range of motion of the lumbosacral spine was at most slightly
limited in flexion and extension. Overall, these findings do not
show severe limitation of motion of the lumbar spine for an
increased rating under Code 5292. Additionally, even when the
effects of pain on use and during

- 15 -

flare-ups is considered, there is no objective evidence of more
than moderate limitation of motion, and thus a higher rating under
Code 5292 is not warranted. 38 C.F.R.  4.40, 4.45; DeLuca v. Brown,
8 Vet. App. 202 (1995).

The veteran's claim that an increased rating is warranted on the
basis of disability from three ruptured disks in his lumbosacral
spine has been considered. In 1997, he complained of low back pain
with radiation down the lower extremities and weakness and
decreased sensation in the legs and feet. A March 1998 CT scan by
the VA had revealed disk bulges at L3-4, L4-5, and L5-S1. More
recent VA records show ongoing complaints suggestive of a disk
syndrome and tests that reveal the disk bulges were not associated
with neural impingement, radiculopathy, or myelopathy.
Nevertheless, it is noted that the veteran is not service-connected
for an intervertebral disc syndrome, and a review of the medical
evidence does not demonstrate either that a disk disease arose out
of service or that the current herniated disks of the lumbosacral
spine are in any way related to the service- connected lumbosacral
strain. Thus, consideration of the veteran's service- connected
disability under Code 5293 is not warranted.

In sum, there is no basis for an increased rating for the veteran's
service-connected lumbosacral strain under any code of the VA's
Schedule for Rating Disabilities. As the preponderance of the
evidence is against the claim for an increase in the 20 percent
rating for lumbosacral strain, the benefit-of-the-doubt rule does
not apply, and the claim must be denied. 38 U.S.C.A. 5107(b);
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

- 16 -

ORDER

Service connection for abdominal pain, bladder infection, and
kidney infection, all claimed as due to an undiagnosed illness, is
denied.

An increased rating for lumbosacral strain is denied.

L. W. TOBIN 
Member, Board of Veterans' Appeals

17 -


